Title: From Thomas Jefferson to Joseph Priestley, Jr., 25 February 1808
From: Jefferson, Thomas
To: Priestley, Joseph, Jr.


                  
                     Sir 
                     
                     Washington Feb. 25. 08
                  
                  Your letter of the 10th. has been duly recieved. we shall probably send a packet to Europe about once a month during the continuance of the present embargo. the precise epochs of their departure and the ports from which they will go, are not yet decided on. the first of these sailed, as I expect, a day or two ago from New York. citizens of the US. are permitted to go in them, taking only their necessary baggage. this is arranged between them & the captain. but none but citizens can be recieved in them, that there may be no pretext for their stoppage by any belligerent vessel. I fear this may prevent your Swiss friend from availing himself of this passage. but the Minister of France has permission to send a vessel to France to carry home a number of French subjects; and similar permissions will be allowed him & the other foreign ministers from time to time. wishing you success in a journey so important to yourself, I salute you with esteem & respect.
                  
                     Th: Jefferson  
                     
                  
               